Citation Nr: 0713682	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-43 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus (flatfoot).

2. Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from February 2000 to December 
2002. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran subsequently moved to Seattle, 
Washington and jurisdiction was transferred to the RO in 
Seattle.

The record shows that additional evidence was associated with 
the claims files since the issuance of the most recent 
Supplemental Statement of the Case (SSOC). A review of the 
evidence discloses that the evidence is duplicative of 
evidence previously considered by the RO, specifically, it is 
a service medical record previously associated with the 
claims file.  Therefore, the issuance of a SSOC, pursuant to 
38 C.F.R. § 19.37(a) (2006), is not necessary. 

In an October 2004 rating decision, service connection for 
gastroesophageal reflux disease was granted, rated at 0 
percent.  The veteran disagreed with the assigned rating.  In 
June 2005, the 0 percent rating was increased to 10 percent.  
The RO also issued to the veteran a Statement of the Case.  
The veteran did not perfect the appeal however.  Thus, this 
issue is not on appeal before the Board.   


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
symptoms that more nearly approximate moderate but not severe 
or pronounced acquired flatfoot; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo Achillis on 
manipulation have not been demonstrated.

2.  The veteran does not have a bilateral hearing loss 
disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral pes planus are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5276 (2006). 

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. See 38 C.F.R. § 3.385 (2006). 

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was 'to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling' citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the present claim, service connection for hearing loss is 
not warranted as there is no evidence of a hearing disability 
for VA purposes as defined by 38 C.F.R. § 3.385.  An undated 
service medical record shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
0
10
LEFT
5
10
0
0


After service, at a March 2003 VA examination, the veteran 
indicated that his hearing had decreased since he entered the 
military.  He reported noise exposure due to jet and 
equipment engines.  Pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
10
5
LEFT
10
15
5
10

The average in the right ear was 9 hertz and the average in 
the left ear was 10 hertz.  Speech audiometry revealed speech 
recognition ability in the right and left ears were 96 
percent.  The VA examiner reported that the veteran had 
normal hearing and his word recognition abilities were 
excellent.  

As previously noted, there is no evidence of a hearing loss 
disability for VA benefits purposes.  The March 2003 VA 
examination does not show auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz as 40 
db or greater or that auditory thresholds for at least three 
of these frequencies is 26 db or greater.  Additionally, 
there is no evidence that speech recognition scores are less 
than 94 percent; rather, at the March 2003 VA examination the 
veteran's speech recognition scores were 96 percent in both 
ears.  Finally, the VA examiner stated that audiological 
findings revealed normal hearing and that word recognition 
abilities were excellent.  As the veteran does not have 
hearing loss for the purposes of VA benefits, service 
connection is not warranted.

The Board notes that the veteran reports experiencing hearing 
loss.  While the Board is not making any determinations as to 
whether the veteran experiences hearing loss, the United 
States Court of Appeals for Veterans Claims (Court) 
recognizes that a veteran, for VA purposes, can have abnormal 
hearing which is not a disability for VA purposes and thus a 
hearing loss 'disability,' for which service connection may 
be warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  Moreover, 
there is no medical evidence of any hearing loss; service 
medical records do not show hearing loss and the March 2003 
VA examiner stated that the veteran's hearing was normal.

The Board does not doubt the sincerity of the veteran's 
belief that he developed bilateral hearing loss in service.  
However, as a lay person without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ('a layperson is generally not capable of opining on 
matters requiring medical knowledge').

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for bilateral hearing 
loss, and the benefit-of-the-doubt rule is not for 
application. See Gilbert, 1 Vet. App. at 55.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as 'staged' ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran was service-connected for bilateral pes planus 
under Diagnostic Code (DC) 5276 in an April 2003 rating 
decision.  Pursuant to DC 5276, a 10 percent rating is 
warranted for moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet.  A 30 percent evaluation is warranted for severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276. 

The veteran seeks an initial rating in excess of 10 percent 
for bilateral pes planus.  A review of the evidence shows 
that an initial rating in excess of 10 percent is not 
warranted as there is no objective evidence of severe 
bilateral pes planus manifested by marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71A, DC 5276.  At 
a March 2003 VA examination, the examiner noted bilateral 
orthotics in the veteran's shoes.  There was also some 
tenderness on pressure in the area of the left second 
metatarsal head and some vague tenderness on the right foot.  
The assessment was bilateral pes planus.  In July 2003, the 
veteran reported pain in his feet.  At a July 2005 VA 
examination, the examiner noted no painful motion, edema, 
disturbed circulation, weakness, atrophy, or tenderness in 
the right or left foot.  Pes planus was present.  On the 
right and left feet, there was a slight degree of valgus 
present.  There were no signs of deformity, no tenderness to 
palpation of the right and left feet plantar surfaces, and 
both Achilles tendons revealed good alignment.  X-rays were 
within normal limits and showed pes planus.  The veteran 
reported missing work twice a week due to pes planus.  The 
examiner noted that functional impairment included difficulty 
standing and walking for prolonged periods, and decreased 
range of motion.  In August 2006, the veteran reported 
chronic bilateral foot pain.

Though VA examinations have shown pain and a diagnosis of 
bilateral pes planus, there is no evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities.  In fact, the July 2005 VA 
examiner specifically indicated that there was no deformity 
or tenderness on palpation.  As there is no evidence of the 
symptoms required for the higher 30 percent evaluation, an 
initial evaluation in excess of 10 percent for bilateral pes 
planus is not warranted.   

Additionally, in evaluating the veteran's claim, the Board 
has considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  While the veteran has significant 
complaints of pain in his feet, the objective medical 
findings do not show functional loss due to pes planus that 
would warrant an increased evaluation.  The Board notes that 
the veteran reported missing work twice a week due to pes 
planus and that the July 2005 VA examiner noted that the 
veteran's functional impairment due to pes planus included 
difficulty with standing and walking for prolonged periods, 
and decreased range of motion.  While the Board has 
considered these assertions, the medical evidence shows that 
the bilateral pes planus is only characterized by moderate 
symptoms.  As pes planus is only manifested by moderate 
symptoms at best, any functional loss as noted by the July 
2005 VA examiner, is considered to be compensated for in the 
assigned 10 percent rating.  See 38 C.F.R. § 4.1 (the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Specifically, the evidence does 
not reflect any hospitalization due to the veteran's 
bilateral pes planus.  There is also no evidence that the 
bilateral pes planus, which has been shown to be only 
moderate in severity, is the cause of marked interference 
with employment.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of this disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In sum, an increased evaluation for the bilateral pes planus 
is denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in January and February 2003, 
July 2005, and in March 2006.  The letters notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims.  The letters also notified the 
veteran as to what information and evidence must be provided 
by the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claims to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court, in Dingess/Hartman, held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran received notice of these 
elements in a March 2006 letter. 

Although complete VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision (the 
veteran only received notice per Dingess/Hartman in March 
2006, after the April 2003 rating decision), the Board finds 
that there is no prejudice to the veteran.  After such notice 
was provided, the veteran was given the opportunity to 
respond to the notice and submit additional evidence in 
support of the claims.  The claims were readjudicated in the 
April 2006 and January 2007 SSOC's.  The Board also points 
out that the veteran has not alleged any prejudice.  The 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims and the duty to assist 
requirements have been satisfied.  All available medical 
records were obtained.  There is no identified relevant 
evidence that has not been accounted for.  The veteran was 
afforded VA examinations.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER


An initial rating in excess of 10 percent for bilateral pes 
planus (flatfoot) is denied.

Service connection for bilateral hearing loss is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


